Citation Nr: 0107898	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  99-10 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for an 
acquired psychiatric disorder including schizophrenia.  

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel




INTRODUCTION

The veteran had active service from October 1967 to August 
1969.  

The appeal arises from the December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, denying service connection for 
schizophrenia, paranoid type, and denying service connection 
for a low back condition.  The March 1999 statement of the 
case explained the denial of service connection for a 
psychiatric disorder on the basis of the failure to submit 
new and material evidence to reopen the claim.  

In his March 1999 notice of disagreement the veteran 
requested a hearing of unspecified type.  In his April 1999 
VA Form 9 the veteran clarified that he was requesting a 
hearing before a Board member at the RO.  The RO in April 
1999 specifically made inquiry to the veteran's 
representative for clarification regarding the nature of the 
hearing requested by the veteran, noting that the veteran had 
been added to the waiting list for a hearing before a Board 
member at the RO.  In a responsive VA Form 1-646 submitted in 
July 1999, the veteran's representative at first clarified 
that the veteran desired a hearing before a Board member in 
Washington, D.C.  However, in response to a June 2000 RO 
request to the veteran's representative for further 
clarification, the representative in July 2000 submitted a 
corrected version of the VA Form 1-646, on which the 
representative reaffirmed the request for a hearing before a 
member of the Board at the RO, rather than such a hearing in 
Washington, D.C.  In letter dated January 3, 2001, the RO 
informed the veteran that he had been scheduled for a hearing 
before a member of the Board at the RO on January 26, 2001.  
The veteran failed to report at the RO on that date for a 
hearing before a member of the Board.  There is no subsequent 
request for a hearing contained within the claims folder.  

Service connection for a psychiatric disorder was previously 
denied by the RO in a December 1987 rating action, and the 
veteran was notified of that decision by letter in December 
1987.  He did not file a timely notice of disagreement with 
that determination. 


REMAND

The veteran has reported or alluded to the existence of 
additional evidence which may assist him in his attempt to 
reopen his claim for service connection for a psychiatric 
disorder.  Accordingly, the Board finds that additional 
development is required in this instance.  This assistance 
will encompass both requesting that the veteran submit 
additional evidence in support of his claims, and the RO 
itself requesting such additional evidence, including medical 
evidence, from appropriate sources.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. § 5103).  
The veteran has also indicated, infra, that he received some 
medical care at VA facilities, and a review of the record 
suggests that some records of VA medical care may be absent 
from the claims folder.  Accordingly, all such pertinent VA 
medical records must be obtained.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Service medical records, including the veteran's service 
separation examination in August 1969, are negative for 
complaints, findings, treatment, or diagnoses of a back 
disorder and also for a psychiatric disorder. 

The claims folder contains a June 1974 record of treatment 
for complaints of two weeks of low back pain.  The veteran 
reported that he believed the pain resulted from slipping 
while lifting weights.  

The claims folder contains a record of laminectomy and 
diskectomy performed at L5-S1 on the right at Henrico 
Doctors' Hospital in July 1975.  

On VA examination in March 1981 there was a diagnosis of 
paranoid schizophrenia. 

The claims folder contains multiple private hospitalizations 
between May 1982 and July 1995 for treatment of acute 
exacerbations of diagnosed paranoid schizophrenia.  These 
records allude to treatment for psychiatric pathology as 
early as 1979. 

At an October 1992 VA psychiatric examination there was a 
diagnosis of paranoid schizophrenia.  The veteran reported 
that he had his first psychotic decompensation in 1977, 
hearing voices, seeing illusions including faces, becoming 
confused with inability to think well, and undergoing a 
series of hospitalizations.  Clinical records documenting a 
psychotic disorder prior to March 1981 are not in the claims 
folder at the current time.  

In a June 1998 letter the veteran contended that a drill 
sergeant stomped on him and "ruptured [his] spine."  The 
veteran added that he was seen by Dr. Royal in 1970, who 
referred him to Dr. Butterworth, who misdiagnosed his 
condition.  He reported that Dr. Butterworth treated him from 
1970 to 1974 for muscle spasm.  He reported  that he then 
underwent back surgery in 1974 performed by Dr. Rabhan at 
Henrico Doctors' Hospital.  The veteran added that he met his 
former wife at Dr. Royal's office in 1970, and that she could 
corroborate that he was in constant pain from that time in 
1970 until his operation for a ruptured disc.  

In a July 1, 1998 letter the veteran provided the names of 
neurological and psychiatric care providers.  These were 
listed as Dr. Royal in Richmond; Dr. Butterworth in Richmond; 
Henrico Doctors' Hospital; Neurosurgical Associates of 
Richmond; Capitol One, formerly Richmond Metropolitan 
Hospital; VA hospital of Richmond; VA hospital of Roanoke; 
and Central State Hospital in Petersburg.  Any pertinent 
records not already contained within the claims folder should 
be requested from all these sources.  Veterans Claims 
Assistance Act of 2000.

In a July 7, 1998 letter the veteran provided the name of a 
fellow soldier who was purportedly a witness to events 
supportive of his claim for service-connected disability.  
Because the possibility exists that a corroborating statement 
may further the veteran's claims, it should be determined 
whether the person named in the veteran's July 7, 1998 letter 
served with the veteran, and if so that fellow soldier should 
be requested to provide a statement in support of the 
veteran's claims.  Veterans Claims Assistance Act of 2000.



The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify, providing complete 
names and addresses, all sources of 
medical treatment or medical evaluation 
received for his schizophrenia and back 
disorder since service, with approximate 
dates of all such treatment or 
evaluation at each source, and that he 
furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  These 
sources should include Dr. Royal in 
Richmond, Virginia; Dr. Butterworth in 
Richmond, Virginia; Henrico Doctors' 
Hospital; Dr. Rabhan at Henrico Doctors' 
Hospital; Neurosurgical Associates of 
Richmond, Virginia; Capitol One; a VA 
hospital in Richmond, Virginia; a VA 
hospital in Roanoke, Virginia; the 
Commonwealth of Virginia Central State 
Hospital in Petersburg, Virginia; and 
Richmond Community Hospital in Richmond, 
Virginia.  The RO should then request 
from these sources copies of all the 
veteran's medical records which have not 
already been associated with the claims 
folder, with special regard both to 
records of care or evaluation pertinent 
to the veteran's psychiatric disorder 
prior to March 1981 and back disorder 
prior to June 1974.  All records and 
responses obtained must be associated 
with the claims folder.  

2.  Thereafter, the RO should make 
appropriate inquiries to determined 
whether the person named in the 
veteran's July 7, 1998 letter served 
with the veteran.  If that fellow 
soldier's service at the same time and 
location as the veteran is verified, 
that fellow soldier should be 
appropriately contacted and requested in 
writing to provide a statement in 
support of the veteran's claims, 
including a statement regarding any 
observed actions, physical or verbal, 
taken against the veteran by superiors 
or fellow soldiers in the course of the 
veteran's service.  Any confirmation 
regarding the fellow soldier's service 
and all responses received from that 
soldier should be associated with the 
claims folder.  

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and etiology of any 
current back disorder.  The claims folder 
including a copy of this Remand must be 
made available to the examiner prior to 
the examination and must be reviewed by 
the examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  All clinical 
findings should be reported in detail.  
The examiner must provide an opinion as 
to whether it is at least as likely as 
not that any current back disorder 
developed in or is otherwise related to 
service.
 
4.  The RO must thereafter render a 
decision as to whether or not the 
veteran's claim for entitlement to 
service connection for an acquired 
psychiatric disorder including 
schizophrenia is reopened.  

5.  If the claim for entitlement to 
service connection for an acquired 
psychiatric disorder is reopened, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
etiology of that psychiatric disorder.  
The claims folder including a copy of 
this Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  All clinical findings 
should be reported in detail.  The 
examiner must provide an opinion as to 
whether it is at least as likely as not 
that an acquired psychiatric disorder 
developed in service or whether 
schizophrenia was manifested within one 
year after discharge from service, or 
whether any current psychiatric pathology 
is otherwise related to service.

6.  Thereafter, the RO must review the 
claims folder and ensure that all the 
aforementioned development actions have 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  
7.  Thereafter, the RO should review the 
remanded issues.  If the determinations 
remain adverse to the veteran, he and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with applicable law 
and precedent decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




